DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CLAUDE KASSIM,
                              Appellant,

                                       v.

                          MTLGQ INVESTORS,
                              Appellee.

                                No. 4D21-594

                               [August 5, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE14007999.

   Claude Kassim, Sunrise, pro se.

    Charles P. Gufford of McCalla, Raymer, Leibert Pierce, LLC, Orlando,
for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and CIKLIN, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.